Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is in response to the applicant’s communication received on 08/29/2022, wherein claims 1-11 have been examined and are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-28 of U.S. Patent No. 10, 225, 599. 
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in independent claim 1 of the instant application are encompassed by steps recited in independent claim 14 of the patent. Although the patent claim does not explicitly recite limitation “said user interface means arranged to present a user interface on the display screen comprising at least one section corresponding to a type of stream, and being arranged to, on selection of the at least one section, access at least one selection interface from a respective server, said selection interface permitting the second device to select at least one content stored on a storage device amongst several contents, “when tasked to provide the technical implementation of this feature, one skilled in the art would find no difficulty in formulating the solution in terms of the features recited in the claim. Prior art of reference, Roberts (U.S. 20110112665), discloses a main user interface presenting access to Internet Protocol Television (IPTV) media services, such as satellite TV, cable TV, FaceBook, YouTube, Video-On-Demand, etc. Fig. 3 shows a portal with iconic buttons to access a “VOD” service, an EPG service, Personal content, etc. With these interfaces, unicast communications can be invoked between the user device and subsystems of the IPTV media system for content browsing [0017, 0033]. For the reasons above, the Double Patenting rejecting still stands. 
Similarly, claim 8 (control device) and claim 10 (control method) of the instant application are encompassed by steps recited in independent claim 23 (control device) and claim 25 (control method) of the patent, respectively. 

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/252,979.
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claim 1 of the instant application are encompassed by steps recited in claim 1 of the co-pending application. Although the patent claim does not explicitly recite limitation “said user interface means arranged to present a user interface on the display screen comprising at least one section corresponding to a type of stream, and being arranged to, on selection of the at least one section, access at least one selection interface from a respective server, said selection interface permitting the second device to select at least one content stored on a storage device amongst several contents,” , when tasked to provide the technical implementation of this feature, one skilled in the art would find no difficulty in formulating the solution in terms of the features recited in the claim. Prior art of reference, Roberts (U.S. 2011/0112665), discloses a main user interface presenting access to Internet Protocol Television (IPTV) media services, such as satellite TV, cable TV, FaceBook, YouTube, Video-On-Demand, etc. Fig. 3 shows a portal with iconic buttons to access a “VOD” service, an EPG service, Personal content, etc. With these interfaces, unicast communications can be invoked between the user device and subsystems of the IPTV media system for content browsing [0017, 0033]. For the reasons above, the Double Patenting rejecting still stands. 
Similarly, claim 8 (control device) and claim 10 (control method) of the instant application are encompassed by steps recited in claim 8 (control device) and claim 10 (control method) of the co-pending application, respectively. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Allowable Subject Matter
Claims 1-11 are allowable once the Double Patenting rejection is satisfied.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/             Examiner, Art Unit 2421 

/NATHAN J FLYNN/             Supervisory Patent Examiner, Art Unit 2421